Citation Nr: 0805308	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a burial transportation payment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1943 to 
March 1946.  He died in June 2005.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 2005, a statement of the case was issued in January 
2006, and a substantive appeal was received in February 2006.


FINDINGS OF FACT

1. The veteran's death occurred at a private institution in 
June 2005, and at that time the veteran was not properly 
hospitalized by VA.

2.  At the time of death, the veteran was not in receipt of 
VA disability compensation or pension, nor has it suggested 
that but for the receipt of military retirement pay he would 
have been in receipt of compensation.

3.  At the time of death, the veteran had pending claims for 
disability benefits; there was not sufficient evidence of 
record at the time of the veteran's death to have supported 
an award of compensation or pension.

4.  The deceased was a wartime veteran, but the body of the 
deceased is not being held by a State (or a political 
division thereof) and the Secretary has not determined that 
there is no next of kin or other person claiming the body of 
the deceased veteran, or that there are not available 
sufficient resources in the veteran's estate to cover burial 
and funeral expenses.


CONCLUSION OF LAW

The criteria for entitlement to a burial transportation 
payment have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. § 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet.App. at 132; Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed.Cir. 2002).  As the law regarding entitlement to 
burial transportation payment is dispositive in the instant 
claim, the VCAA is not applicable.



Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600(b).  Entitlement is subject to the following 
conditions: (1) At the time of death the veteran was in 
receipt of pension or compensation or but for the receipt of 
military retirement pay would have been in receipt of 
compensation; or (2) the veteran has an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of death to have supported an award of 
compensation or pension; or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval, or air service for a disability incurred in line of 
duty, and the body of the deceased is being held by a State 
(or a political division thereof) and the Secretary 
determines that there is no next of kin or other person 
claiming the body of the deceased veteran, and there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses; and (4) the applicable 
further provisions of the section and §§ 3.1601 through 
3.1610. 38 C.F.R. § 3.1600(b).

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for the transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c).  For burial 
allowance purposes, the term hospitalized by VA means 
admission to a VA facility (as defined in 38 U.S.C.A. § 1701 
for hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C.A. § 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C.A. § 1741.  38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. § 3.1600(f).  Entitlement 
thereto is subject to the following conditions: (1) The 
deceased veteran is eligible for the burial allowance under 
paragraph (b) or (c) of 38 C.F.R. § 3.1600; or (2) the 
veteran served during a period of war and the conditions set 
forth in 38 C.F.R. § 3.1604(d)(1) relating to burial in a 
state veterans' cemetery are met; or (3) the veteran was 
discharged from active military, naval, or air service for a 
disability incurred in or aggravated in line of duty (or at 
the time of discharge has such a disability, shown by service 
records, which in medical judgment would have justified a 
discharge for disability; and (4) the veteran is not buried 
in a national cemetery or other cemetery under the 
jurisdiction of the United States; and (5) the applicable 
further provisions of the section and §§ 3.1601 through 
3.1610.  38 C.F.R. § 3.1600(f).

Where a veteran dies as the result of service-connected 
disability, or at the time of death was in receipt of 
disability compensation (or but for the receipt of military 
retired pay or nonservice-connected disability pension would 
have been entitled to disability compensation at the time of 
death), there is payable, in addition to the burial allowance 
an additional amount for payment of the cost of transporting 
the body to the national cemetery for burial. 38 C.F.R. 
§ 3.1600(g).

The death certificate of record shows that the veteran died 
in June 2005 from "advanced-stage dementia" at a private 
facility named "Signature Pointe on The Lake."

The only benefit the appellant continues to seek in this 
case, following her December 2005 withdrawal of some issues 
prior to the issuance of the statement of the case, is 
payment of a transportation expense allowance.  The only 
basis of entitlement asserted by the appellant in this case, 
including in her November 2005 notice of disagreement, is 
that "I was advised that benefits could be paid if he willed 
his body to science."  There is no contention which meets 
any of the above-specified legal criteria pertaining to 
entitlement to the benefit sought.  The appellant does not 
contend that the veteran was in receipt of pension or 
compensation or that but for the receipt of military 
retirement pay would have been in receipt of compensation.

Although the veteran had a claim for benefits pending at the 
time of his death, the record does not show that there was 
sufficient evidence of record on the date of death to support 
an award of compensation or pension.  The veteran had open 
claims for service connection for hearing loss and tinnitus 
pending when he passed away.  However, evidence of record at 
the time of death showed that the veteran's service medical 
records had been destroyed in a 1973 fire at the National 
Personnel Records Center.  There was otherwise no competent 
evidence of record showing a nexus between any current 
hearing loss and/or tinnitus and the veteran's service.  The 
veteran also had a claim for nonservice-connected pension 
pending, but the evidence of record at the time of death 
showed excessive income for that benefit.  

The Board notes that the veteran's death certificate does not 
reflect that the veteran died while in any manner 
hospitalized by VA as defined by 38 C.F.R. § 3.1600(c), nor 
does any other indication in the record suggest this 
possibility.  Moreover, the veteran's death certificate does 
not suggest that the veteran's death was in any manner 
related to his military service, nor is this suggested by any 
other evidence or contention of record.

The Board also acknowledges that the deceased was a wartime 
veteran.  However, this alone is not sufficient to warrant 
entitlement to the benefit sought.  The body of the deceased 
is not being held by a State (or a political division 
thereof) and the Secretary has not determined that there is 
no next of kin or other person claiming the body of the 
deceased veteran, or that there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  The appellant has made no contentions regarding 
this avenue of entitlement to the benefit sought in this 
case.

The Board acknowledges the May 2006 statement from the 
appellant's representative which contends that a remand is 
necessary in this case in order to develop the record more 
completely to demonstrate that the veteran was not in receipt 
of VA pension or compensation, was not receiving military 
retired pay in lieu of compensation, and was not in some 
manner hospitalized by VA when he died.  However, the 
appellant is clearly not contending that any of those 
considerations apply in this case, and the evidence in the 
veteran's claims file does not show that the veteran was 
receiving compensation or pension.  In fact, on his March 
2005 claim which was pending at the time of his death, the 
veteran expressly reported that he had never filed a prior 
claim for VA benefits.  Further, the death certificate does 
not show that the veteran was hospitalized by VA at the time 
of his death.  With regard to these matters raised by the 
veteran's representative, the Board finds that the record 
includes sufficient persuasive evidence and that no useful 
purpose would be served by delaying appellate review for 
further development. 

In conclusion, there is simply no basis in the applicable 
laws and regulations for granting the burial transportation 
payment sought by the appellant on the basis of the veteran 
having donated his body to scientific research.  While the 
Board is sympathetic to the appellant concerning her loss, 
the law and regulations cited above are dispositive, and, as 
such, the claim must be terminated because of the lack of 
legal merit or the lack of entitlement under the law.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


